Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is responsive to communications filed on 02/24/2022. Claims 1-3, 6-18 and 20-23 are pending.

Response to Arguments
Applicant’s arguments, see Remarks pp. 7-10, filed 02/24/2022, with respect to rejection(s) under section 102 have been fully considered and are persuasive.  The rejection(s) under section 102 of all claims has been withdrawn. 
Applicant’s arguments, see Remarks p. 10, filed 02/24/2022, with respect to rejection(s) under section 103 have been fully considered and are persuasive.  The rejection(s) under section 103 of all claims has been withdrawn. 

Allowable Subject Matter
Claims 1-3, 6-18 and 20-23 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record, taken individually or in combination, fails to teach a medical imaging system, as claimed, wherein at least one display having a slave circuitry comprising slave logic circuitry configured to execute transfer protocol data such that the at least one display is off during the medical imaging scan, and the at least one display presents images identified with the converted image signals when the medical imaging scan is not being performed due to display actuation via the pixel data.
U.S. Pat. No. 10,045,969 (“Mackie”) discloses the switching of a display light to an off-state in order to reduce ambient light interference during an imaging scan. However, Mackie does not disclose the control of the display through the execution of transfer protocol data that also includes pixel data.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIAN CHANG whose telephone number is (571)272-8631. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton B Burgess can be reached on (571)272-3749. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JULIAN CHANG
Examiner
Art Unit 2454



/Julian Chang/Examiner, Art Unit 2454 
                                                                                                                                                                                                       /GLENTON B BURGESS/Supervisory Patent Examiner, Art Unit 2454